UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13-a16 or 15d-16 under the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2011 Rush Exploration Inc. (Registrant’s Name) 11215 Jasper Avenue, Suite 505, Edmonton, Alberta, Canada T5K 0L5 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [ X ] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On October 5, 2011, Rush Metals Corp. (the “Company”), filed Articles of Amendment with Corporations Canada, changing its name from Rush Metals Corp. to Rush Exploration Inc. effective October 31, 2011 (the “Effective Date”), a copy of which is attached hereto as Exhibit 3.1. On October 31, 2011, the Company affected a reverse stock split of the Company’s Common Stock at a reverse split ratio of 1-for-100, pursuant to a plan approved by the Company’s Board of Directors. As a result of the reverse stock split, every one hundred pre-split shares of the Company's common stock issued by the Company as Rush Metals Corp., issued and outstanding immediately prior to October 31, 2011 were automatically exchanged for one post-split share of common stock without par value, with any fractional shares resulting from the exchange being rounded up to the nearest whole share (the “Stock Split”).Accordingly, the number of shares of the Company's common stock issued and outstanding has been decreased from 26,613,920 shares to approximately 266,139 shares, without accounting for fractional shares. The Company has elected to treat the Stock Split as a non-mandatory exchange. As a result, there will be no letter of transmittal sent to the Company’s shareholders directing them to exchange their existing stock certificates. Rather, shareholders will retain their existing pre-split stock certificates until such time as they are submitted to the Company. The Company's shareholders approved the name change and reverse stock split at the 2011 Annual and Special Meeting of Shareholders held on September 13, 2011. Symbol Change In connection with theName Changedescribed in Item 5.03 above, the Financial Industry Regulatory Authority (“FINRA”) is currently reviewing the Company’s request for Corporate Action and will assign the Company a new stock symbol upon approval. Also, as a result of the Name Change and Reverse Stock Split, the Company’s CUSIP number has changed to 78184P1080. Item 9.01 Exhibits Amended Articles of Incorporation. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Rush Exploration Inc. By: /s/ Keith Diakiw Name: Keith Diakiw Title: President Date:November 2, 2011
